IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: APPOINTMENTS TO THE            : No. 640
                                      :
CIVIL PROCEDURAL RULES                : CIVIL PROCEDURAL RULES DOCKET
                                      :
COMMITTEE                             :




                                   ORDER


PER CURIAM


     AND NOW, this 5th day of May, 2016, the following are hereby appointed as

members of the Civil Procedural Rules Committee for a term of three years

commencing June 30, 2016:


                       The Honorable Daniel J. Anders
                       Philadelphia

                       David S. Senoff, Esquire
                       Philadelphia

                       Stanley M. Stein, Esquire
                       Allegheny County

                       The Honorable Christine A. Ward
                       Allegheny County